United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 17-3081
                        ___________________________

                             United States of America

                        lllllllllllllllllllllPlaintiff - Appellee

                                           v.

                               Michael Shane Golden

                       lllllllllllllllllllllDefendant - Appellant
                                       ____________

                     Appeal from United States District Court
                for the Western District of Arkansas - Hot Springs
                                 ____________

                             Submitted: July 17, 2018
                               Filed: July 20, 2018
                                  [Unpublished]
                                  ____________

Before WOLLMAN, BOWMAN, and ERICKSON, Circuit Judges.
                       ____________

PER CURIAM.

      Michael Golden directly appeals the within-Guidelines sentence the district
     1
court imposed after he pled guilty to a firearm offense pursuant to a plea agreement

         1
       The Honorable Susan O. Hickey, United States District Judge for the Western
District of Arkansas.
containing an appeal waiver. Golden’s counsel has moved to withdraw and has filed
a brief under Anders v. California, 386 U.S. 738 (1967), challenging the substantive
and procedural reasonableness of Golden’s sentence. Golden has filed a pro se
supplemental brief, in which he challenges the reasonableness of his sentence and
appears to claim that he received ineffective assistance of counsel.

      As to the arguments challenging the procedural and substantive reasonableness
of the sentence, we conclude that the appeal waiver is valid, applicable, and
enforceable. See United States v. Scott, 627 F.3d 702, 704 (8th Cir. 2010) (de novo
review of validity and applicability of appeal waiver); United States v. Andis, 333
F.3d 886, 890-92 (8th Cir. 2003) (en banc) (discussing enforcement of appeal
waivers).

       Further, we decline to consider Golden’s ineffective-assistance claim in this
direct appeal, see United States v. Ramirez-Hernandez, 449 F.3d 824, 826-27 (8th
Cir. 2006) (ineffective-assistance claims are best litigated in collateral proceedings,
where record can be properly developed).

      Finally, having reviewed the record independently pursuant to Penson v. Ohio,
488 U.S. 75 (1988), we find no nonfrivolous issues outside the scope of the appeal
waiver. Accordingly, we grant counsel’s motion to withdraw, and we dismiss this
appeal.
                       ______________________________




                                         -2-